 YOUNG AND HAY TRANSPORTATION CO.Young and Hay TransportationCo. and General Driv-ers and HelpersUnion Local No. 554,affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Case17-CA-5426August 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn April 26, 1973, Administrative Law JudgeGeorge Turitz issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Young and Hay Transporta-tion Co., Schuyler, Nebraska, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Administrative Law Judge: Upon acharge filed by General Drivers and Helpers Union LocalNo. 554, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(the Union), on November 28, 1972, and served November29, 1972, on Young and Hay Transportation Co. (Respon-dent and, at times, the Company), the General Couusel ofthe National Labor Relations Board (the Board), throughthe Regional Director for Region 17, on January 10, 1973,issued a complaint and notice of hearing which was dulyserved on the Respondent. Respondent filed its answer inwhich it denied all allegations of unfair labor practices. Ahearing on the complaint was held before me on March 15,1973, at Schuyler, Nebraska, at which the General Counsel,Respondent, and the Union were represented by their re-619spective counsel. Respondent has submitted a brief.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, Young and Hay Transportation Co., is aMinnesota corporation having its principal office and placeof business at Worthington, Minnesota, and terminals atSchuyler, Nebraska, and Council Bluffs, Iowa. It is a regu-lar-route motor common carrier transporting general com-modities in a multistate area. In the course and conduct ofits business at the Schuyler terminal Respondent annuallyderives in excess of $50,000 gross revenues for its servicesin the transportation of commodities directly to locationsoutside the State of Nebraska. I find that Respondent is,and at all times material has been, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the National Labor Relations Act, as amended (the Act).IITHE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material has been, a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. IntroductionStarting about the middle of May 1972 the Union con-ducted an organizational campaign among Respondent'semployees at the Schuyler terminal. On June 28 the Unionfiled a petition for certification of representatives in Case17-RC-6949. The parties entered into a stipulation for certi-fication upon consent election pursuant to whichan elec-tion was conducted on August 17, 1972. The tally of ballotsshowed that 10 votes were cast for the Union, 1 against, and2 were challenged. The Company filed objections to theelection which were overruled, and on January 26, 1973, theUnion was certified.Respondent operated principally at three locations;namely,Worthington, Schuyler, and Council Bluffs. AlYoung, secretary-treasurer of the corporation, was usuallyat the main office in Worthington and visited the Schuylerterminal a few times a year. At Schuyler Respondent hadabout 11 drivers, 10 of whom, working under the supervi-sion of Terminal Manager Dolliver, were engaged principal-ly in hauling meats from a packing plant in Schuyler torailroad ramps in Council Bluffs and Fremont, Nebraska.The 11th driver, Michael Kment, carried general freight,mostly from Omaha to Schuyler and delivered it there. Hewas supervised by Tomek, the freight manager, who hadhired him. Kment usually completed his runs between 6 and7 p.m., after Tomek had left the office. He therefore madehis reports to Tomek at the latter's residence.The principalissuelitigated at the hearing was whetherRespondent discharged Kment because it considered him acarelessdriver or because it wished to retaliate against theemployees for voting for the Union. The partiesalso litigat-205 NLRB No. 105 620DECISIONSOF NATIONALLABOR RELATIONS BOARDed incidents of alleged threats and coercive interrogation.B. Alleged Interrogation and Threats1.By Freight Manager TomekKment was first approached concerning the Union in themiddle of May 1972. Some 4 days later he attended a unionmeeting and signed a card; he was among the last fewemployees to sign. About June 1, when Kment reported inthe evening, Tomek told him that he had heard that some-one was trying to organize the employees, and he askedwhat Kment knew about it. Kment replied that he knewnothing. About 2 weeks later, again when Kment reported,Tomek asked him who the instigator of the Union was, andwho had approached him about it. Kment replied that heknew of no instigator and had himself been approached by"the whole group," all of whom asked him to help by join-mg. Tomek told him that Young was 100 percent against theUnion and that "there just wouldn't be any union; it wasout of the question."About a week after the election, when Kment reported toTomek, the latter told him: "Well, I have bad news for you.You are going to have to start looking for a different job."He explainedthat Young had come to Schuyler and held ameetingat which he told the employees that most of theSchuyler operation would be closed down, the washrackbuilding razed, and no employees would be retained to haulmeat or freight; that the only ones left would be himself,Dolliver, the terminal manager, and one other individual.Tomek then said, "The person you have to thank for this iswhoever brought the Union in." Kment said, "I suppose Ibetter start looking, then."Respondent contends that Tomek's interrogation ofKment did not tend to restrain him in the exercise of Section7 rights because it occurred at Tomek's residence and wascasual and because the two men got along well. Kment wasnot lingering at Tomek's residence for social intercourse; hewas making his daily reports. It was between 6:30 and 7o'clock in the evening; presumably he would have liked toget home. The fact that Tomek kept him there with hisquestions at such a time indicated that the matter was im-portant, not casual. The two did get along well, but theywere not personal friends. Tomek impressed one as a gentleperson, but his gentleness did not prevent him, as describedlater in this Decision, from hoping that those who broughtthe Union in would starve.It is true that on June 1 Respondent's retaliatory attitudeabout the employees' desire to bargain collectively had notbeen expressed openly. That does not mean that Kment,when interrogated about union activities, would not recog-nizeor perceive Respondent's retaliatory aim before itsopen manifestation. In assessing the impact of interrogationupon employees, account must be taken of their economicdependence upon their employer. Cf.The Sinclair Companyv.N.L.R.B., (N.L.R.B. v. Gissel Packing Co.),395 U.S. 575,617 (1969). There was no legitimate purpose in Tomek'sinterrogation and, as already found, this was not friendlychitchat. The reasonable inference was that Respondentwas seeking information to utilize for the purpose of crush-ing the nascent union organization. Indeed, if Kment hadfelt confident that Tomek was not seeking information forthe purpose of enabling Respondent to punish him or fellowemPloyees with whom he was engaged in concerted activi-tiesfor mutual aid and protection, he would not have feltcompelled to demean himself by answering Tomek's ques-tionswith an outright lie. I find that Tomek's interrogationof Kment on June 1 tended to coerce employees in theirexerciseof Section 7 rights and that Respondent therebyviolated Section 8(a)(1) of the Act.Tomek's interrogation of Kment on June 15, 1972, as towho was the "instigator" of the Union, and who had ap-proached him, was plainly coercive. It must have been diffi-cult for Kment to conceive any possiblelegitimate reasonfor Tomek to ask him those questions. On the contrary, itis obvious that if an employer wishes to discriminate specifi-cally against union adherents or "instigators," he must firstascertainwho they are. For thisreason aloneTomek's inter-rogation on June 15 was plainly coercive. SeeCannon Elec-tricCompany,151NLRB 1465, 1468. Moreover, Tomekcoupled the interrogation with the statement that there justwould be no union, since Young was 100 percentagainst it.By telling Kment, in effect, that unionization would in anyevent lead to nothing and was futile, Tomek made the inter-rogation doubly coercive. I find that by Tomek's interroga-tion of Kment on June 15, 1972, Respondent violatedSection 8(a)(1) of the Act.By Tomek's telling Kment that Respondentwas discon-tinuing the freight-carrying function of the Schuyler termi-nal and discharging drivers because the Union had beenbrought in, Respondent further violatedSection 8(a)(1) ofthe Act.Shortly after Young made the speech, described else-where in this Decision, in which he let the employees knowthat he was going to close down the terminal, Tomek re-marked to Hodyc, an employee who worked in the officeand did some dispatching, that on account of the Unioneverone was to be fired, and he hoped that the men wouldstarve to death. The conversation took place in the office,and another employee, Rech, was also present. AlthoughHodyc and Rech had heard Young's speech directly, I findthat the repetition of his coercive message bya supervisor,especiallywith the coercive thrust strengthened by thesupervisor's hope that the men wouldstarve,was an addi-tionalviolation of Section 8(a)(1) of the Act.2.By Terminal Manager DolliverOn August 5, 1972, which was 12 days before the election,Dolliver, the manager of Respondent's Schuyler terminal,asked Kment, "Mike, how are you going to vote on theUnion? Are you for it or against it?" Kment replied that hehad not yet decided, and that he would not consider it "ifthings were more like they should be...... Asked by Dol-liver what he meant, he explained that his wage of $2.25 perhour was low when compared to that of people in Omahadoing similar work, who received over $5 per hour, and thathe thought he should be receiving about $3.50 an hour.Dolhver agreed that Kment was entitled to more than hewas getting, but not $3.50. He suggested that $2.50 or $2.75"would be more like it." Dolliver testified that he did not"believe" he had asked Kment how he would vote, but I YOUNG AND HAY TRANSPORTATION CO.found Kment's testimony more convincing and have cred-ited him.On cross-examination Kment testified as follows:Q. Had you made up your mind at that time?A. To a certain extent, I was fairly sure.Q. But was your mind totally and completely madeup at that time?A. Not really.Q. So what you told him was really true?A. Yes.Nothwithstanding the last answer of Kment's which I havequoted, I find that he was fairly sure of how he would voteand that his answer to Dolliver was not truthful.The purpose of a Board election is to permit the castingof a secret ballot, without the necessity of any open declara-tion of preference.There is abig difference between discus-sion of voting intentions among employees and questioningas to such an intention by an employer. If Kment hadsimply refused to answer Dolliver's question, he would havebeen displaying criticism and open difiance of his employer.He knew from Tomek that,so far as Respondent was con-cerned, "there just wouldn't be any union; it was out of thequestion."Rather thandefy Dolliver bytelling him that ifhe,Kment, had his way, therewouldbe a union, or byrefusing altogether to answer,he demeaned himself by lyingas to his intentions.Dolliver had no legitimate need to knowhow Kment would vote.He wanted the information in orderto put pressure on him.Thus, he indicated immediately thathe would seriously consider a 25-cent or 50-cent wage in-crease for Kment.Ifind that Dolliver'squestioning ofKment was coercive and violative of Section 8(a)(1) of theAct. SeeOverrate Transportation Company,161 NLRB 461,467;Merritt Packing and Crating Service, Inc., and WesternMoving and Storage, Inc.,172 NLRB 1731;Mississippi Ex-tended Care Center, d/b/a Care Inn, Collierville,202 NLRBNo. 139.3.Young's speechOn the morning of August 23 Young called a meeting ofthe employees of the Schuyler terminal, the first in its histo-ry. Referring to the Union's one-sided victory in the Boardelection the previous week, he said that the employees evi-dently felt that they had been abused, for which he wassorry. "However," he went on, "I can assure you of onething,Iwill not go union."He asked the men not to createany problems for the packing plant the Company served,and promised that Respondent would do its utmost to getout of their hair in 60 days. Young testified that he impliedthat he would close down the operation. I find that byYoung's speech Respondent threatened to close the termi-nal operation and discharge the employees because theyhad chosen to bargain collectively through the Union. Ifurther find that Respondenttherebyviolated Section8(a)(1) of the Act.C. Kment'sDischargeKment worked for Respondent from June 1, 1971, toNovember24, 1972,when he was discharged on the statedground that he was a careless driver. Kment was not out-standing in union activities;on the contrary,he was among621the last few employees who joined.Kment had five accidents while working for Respondent.They occurred, respectively, in the fall of 1971, the springof 1972, and September, October, and November, 1972. Thefirst three accidents occurred when Kment wasmanuever-ing his tractor-trailer, about 50 feet in length overall, in tightplaces, and they resulted in relatively minor damage, i.e.,$44, $90, and about nothing,' respectively. The Octoberaccident was a rear-end collision which resulted from thefact that Kment followed a car too closely, for whichoffensehe was cited by the police. His explanation was that thepavement was wet and that the car he was following unex-pectedly stopped to make a left turn at a corner where leftturns were prohibited. Young testified, without contradic-tion, that reports showed that the struck car had its left turnsignalflashing. Kment reported that the damage amountedto approximately $25.Kment's lastaccident occurred at Respondent's terminalon the night of November 21. Kment was backing his vantruck pasta lineof parked trailers. In the darkness he failedto see that one of them, belonging to an outside company,still had its tractor attached and therefore stuck out beyondthe line. He ran into the tractor, causing damage of about$550. He informed Tomek of the incident that evening andthe next morning, after giving the driver of the damagedtractor the necessary information, Kment went on his regu-lar run to Omaha. Tomek reported the matter to Young,who said, "That was no accident; it wasplain carelessness."He ordered Tomek to get an estimate of the damage. Theestimate Tomek got was for $998, and he so informedYoung. Young said he was not happy with that type ofaccident and instructed Tomek to getKment to resign.Tomek urged Young to give Kment another chance, butYoung refused.That evening Tomek told Kment that Young wanted hisresignation. He said he had tried to save Kment's job, butYoung would not hear of it. Kment said, "I can't blame himbecause of the accident." Tomek pointed out that if theyhad to discharge Kment, they could not give hima refer-ence; and he commented that the matter would probablynot have been so bad, but because of "this union thing"Young had a sour taste for the men, and Kment's dischargewouldserve as anexample for the others. Kment said thathe would think the matter over. On November 24-Novem-ber 23 was a holiday-Kment gave his answer; namely, thathe refused to resign. He went out on his run to Omaha, andwhen he returned that evening Tomek told him that byYoung's order he was as of then relieved of duty.The record shows that Respondent had never dischargedany employee other than Kment solely because of a poordriving history. Accidents in the course of hitching trailersto tractors and maneuvering trailers in and into confinedareaswere common-Dolliver, himself, had his share-butRespondent apparently accepted these to some extent asinevitable. Charles Brown had two accidents on the high-way resulting in damage to other vehicles. On July 25, 1972,making a right turn while he was coming out of a parkingarea, a Volkswagen attempted to overtake and pass him on1Neither the victim nor his insurer presented a bill for the third accident 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthe right. Brown's trailer, its course shifting to the right ofhis tractor's course, finally squeezed the Volkswagen againsta utility pole. On August 30, 1972, Charles Brown's air hosebroke while he was driving on a highway, locking his brakesand causing his trailer to swerve. The driver of a gas trans-port passing in the other direction turned out of the way tooquickly and turned over. Damage was estimated at $20,000and the driver was injured. Young admitted thatRespondent's rules required Brown to check his air hosesbefore going out, but he testified that it was not practicablefor a driver to inspect everything. Charles Brown was notdisciplined. Another driver, Tom Brown, was retained not-withstanding that on a number of occasions he was negli-gent in maintenance of his tractor. Also, at some time notclearly stated-probably early in 1972-he failed to useproper braking and clutch procedure and ran into the backof a pickup truck. He was discharged not long thereafter,but the triggering of a pickup truck. He was discharged notlong thereafter, but the triggering incidents were miscon-duct and what Dolliver regarded as insubordination. More-over,Young rehired him at Worthington after a briefinterval?Concluding findings with respect to KmentWhile no driver other than Kment had ever been dis-charged solely because of poor driving, the record does notshow with any degree of clarity what Respondent's standardwas with respect to tolerating drivers' faults. Except forYoung's rehiringTom Brown in early 1972 in the face of arecord showing him to be a poor driver, especiallynegligentwith respect to maintenance, the General Counsel failed toshow that Respondent's practice was to retain drivers whomanifested more than a minor degreeof negligence.CharlesBrown'scollision with the Volkswagen was primarily thefault of the other driver; and while his failure to inspect hisair hose may have involvedsome negligence,itdid notinvolve the degree of culpability that Kment's lasttwo acci-dents.'Young's appraisal of Kment's last accident as the resultof carelessnesswas not unreasonable or even suspicious.Kment would have had not difficulty avoiding the collisionifhe had simply been aware that the tractor was standingthere; and his first reaction was to say he did not blameYoung for wanting him terminated. As to his rear-end colli-sionon July 25, even assuming,arguendo,that he wouldhave been justified in taking for granted that the car aheadof him would not makean illegalleft turn, his disregard ofthe wet pavement and of the other driver's left turn signalwere plainlynegligence.Even Tomek, who thought heshould have been given another chance, thought he was tooclose.Ifound Tomek a credible witness and have credited histestimony that Young did not tell him that he was discharg-2About I month after being rehired Tom Brown lost the oil plug of anengine thathad just had a major overhauland the enginewas completelyruinedHequit of his own accord3The incident with CharlesBrown's air hose occurred after Young hadbecome "souron the men" for voting the Union in The record contains nobasis for inferring that Young assumed that Brown opposed the UnionIng Kment because the men had voted the Union in. Hisopinion that that was Young's motivation is notsufficientto establish that to have been fact.As the General Counsel has failed to prove that Respon-dent in the past had tolerated drivingerrors as serious asKment's in his last two accidents, and as Kment was notoutstanding in union activity, I find that the General Coun-sel has failed to prove by a preponderance of the evidencethat Respondent discharged Kment in retaliation for theemployees' voting for the Union or in order to discouragemembership in the Union.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEI find that the activities of Respondent set forthin sectionIII, above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, andcommerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V THE REMEDYAs I have found that Respondent has engaged in certainunfair labor practices,I recommend that the Board issue theOrder set forth below requiring Respondent to cease anddesist from said unfair labor practices and to take certainaffirmative action which will effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Young and Hay Transportation Co., isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.General Drivers and Helpers Union Local No. 554,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(1) of the Act.4.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.By discharging Michael Kment, Respondent did notengage in unfair labor practices within the meaning of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: YOUNG AND HAY TRANSPORTATION CO.ORDER4Respondent, Young and Hay Transportation Co., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogatingemployeeswithrespecttoanyemployee's activity, membership, or interest in, or on behalfof, any labor organization in a manner, or under circum-stances, constituting interference, restraint, or coercion inviolation of Section 8(a)(1) of the Act.(b) Interrogating employees as to their voting intentionsin a Board election.(c) Informing employees that their attempts to organizein a unionwould be futile because Respondent would nottolerate a union and would make no contract with anyunion.(d) Threatening to close down its terminal operation orto discharge employees because the employees vote for theUnion in a Board election or otherwise indicate their desireto bargain collectively.(e) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which, I find,will effectuate the policies of the Act.(a)Postat itsplace of business in Schuyler, Nebraska,copies of the attached notice marked "Appendix."5 Copiesof said notice, to be furnished by the Regional Director ofRegion 17, shall, after being signed by a representative ofRespondent, be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify said Regional Director of Region 17, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it allegesunfair labor practices not specificallyfound herein.° In the event that no exceptions are filed as provided in Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,automatically become the findings, conclu-sions, decision,and Order of the Board and all objections thereto shall bedeemed waived for all purposes5In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading,"Posted byOrder of the National Labor Relations Board",shall read,"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government623WE WILL NOT question you as to your voting inten-tions in any NLRB election.WE WILL NOT question you as to any employee's unionactivity or membership, or as to hisinterestin any labororganization, under such circumstances, or in such away, as to constitute coercion.WE WILL NOT tell you that your attempts to organizein a union would be futile, or that we will not toleratea union, or that we will make no contract with anyunion.WE WILL NOT threaten to close down our terminal orany part thereof or to discharge employeesbecausethey vote for the Union in an NLRB election, or be-cause they indicate in any other way that they wish tobargain collectively.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of your rightto self-organization, to bargain collectively throughrepresentatives of your own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain any or all such activities.YOUNG ANDHAY TRANSPORTA-TION CO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office 616 Two Gateway Center, FourthAt State, Kansas City, Kansas 64101, Telephone 816-374-4518.